DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed December 18, 2018 and preliminary communications filed December 18, 2018.  With respect to the preliminary communications, claims 4–8, 11, and 12 are amended.  Currently, claims 1–12 are pending.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “wherein said task cue includes information of area”.  Examiner recommends amending the element to recite “wherein said task cue includes information of an area”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	With respect to the pending claims, claims 1, 6, and 8–11 recite “means” as a generic placeholder for generating, sending, receiving, allowing, notifying, obtaining, and detecting.  Further, the recited “means” are not modified by sufficient structure, material, or acts for performing the claimed functions.  Claim 7 further modifies the “means of allowing to exchange information”.  As a result, claims 1 and 6–11 invoke 35 U.S.C. 112(f), and the associated “means” are interpreted are generic computing elements in view of FIG. 1 and the associated description in Applicant’s Specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generating on a mobile terminal”, “a selected group of mobile terminals”, “at least one of the mobile terminals”, “the mobile terminal has undertaken the task cue”, “the mobile terminals undertaking the same cue”, “the mobile terminals having generated the task cue”, “notifying the mobile terminals”, and “displayed on the mobile terminals”.  Examiner submits that the varying recitations of “mobile terminal” and “mobile terminals,” as recited with respect to the terminals associated with generating and/or undertaking the task cue, render the scope of claim 1 indefinite because the relationship between the recited terminals and the claimed functions is unclear.  Examiner notes that the issues identified above are persistent throughout the dependent claims.
For purposes of examination, the elements above are interpreted as reciting “generating on a mobile terminal”, “a selected group of mobile terminals”, “at least one of the mobile terminals”, “the at least one of the mobile terminals has undertaken the task cue”, “the at least one of the mobile terminals undertaking the same cue”, “the mobile terminal having generated the task cue or the at least one of the mobile terminals undertaking the task cue”, “notifying the at least one of the mobile terminals”, and “displayed on the at least one of the mobile terminals”. 
Claim 1 further recites “a means of receiving input of information” in both lines 6 and 11.  Examiner submits that the recitations render the scope of claim 1 indefinite because it is unclear whether Applicant intends to recite a single “means of receiving” or intends to recite two distinct “means of receiving”.  For purposes of examination, claim 1 is interpreted as reciting a single “means for receiving”.  Examiner notes that claim 6 further recites “a means for receiving input” and is further rejected for the same reasons as stated above.
Finally, claim 1 recites “the user”, “the same task cue”, “the progress”, and “the completed task cue” in lines 7, 10, 14, and 16, respectively.  There is insufficient antecedent basis for these limitations in the claim.
In view of the above, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–12, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–12 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 further recites “the area”, “the authority”, “the competency”, and “the degree of urgency” in lines 4, 5, 5, and 6, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites “the performance” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the performance” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the performance” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the status” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the tasks” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In view of the issues above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–12 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “generating a task cue including information of instruction on a task”; “sending said task cue to a selected group of mobile terminals such that said task cue is displayed thereon”; “receiving input of information, in at least one of the mobile terminals having received said task cue, that the user of the mobile terminal has undertaken the task cue”; “allowing to exchange information among the mobile terminals undertaking the same task cue”; “receiving input of information, in the mobile terminals having generated the task cue or undertaking the task cue, that the task cue has been completed”; “notifying the mobile terminals of the progress and completion of the task cue”; “wherein the completed task cue is not displayed on the mobile terminals.”
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial interactions and/or managing personal behavior or relationships or interactions between people because the claimed elements describe a process for assigning a task, collaborating on a task, and completing a task.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Dependent claims 2–12 further describe the process of claim 1 and recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include the recited “means” and mobile terminals.  When considered in view of the claim as a whole, the “means” and mobile terminals do not integrate the abstract idea into a practical application because the “means” and terminals are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claim 12 does not include any additional elements beyond those recited with respect to claim 1.  As a result, claim 12 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
However, claims 2–11 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 2–12 include functionality to “display” (claims 2–5), “means of receiving” (claim 6), functionality to “send and receive texts, images, videos, voices, or location information” (claim 7), “means of obtaining” (claims 8–10), and “means for detecting” and “means of notifying” (claim 11).  When considered in view of the claims as a whole, the additional elements of claims 2–11 do not integrate the abstract idea into a practical application because the recited “means” are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the functions to “display” and “send and receive” are insignificant extrasolution activities to the recited abstract idea.  As a result, claims 2–11 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As indicated above, the additional elements of claim 1 include the recited “means” and mobile terminals.  The “means” and mobile terminals do not amount to significantly more than the abstract idea because the “means” and terminals are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claim 12 does not include any additional elements beyond those recited with respect to claim 1.  As a result, claim 12 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
However, claims 2–11 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 2–12 include functionality to “display” (claims 2–5), “means of receiving” (claim 6), functionality to “send and receive texts, images, videos, voices, or location information” (claim 7), “means of obtaining” (claims 8–10), and “means for detecting” and “means of notifying” (claim 11).  The additional elements of claims 2–11 do not amount to significantly more than the abstract idea because the recited “means” are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the functions to “display” and “send and receive” are well-understood, routine, and conventional computer functions in view of Applicant’s Specification (see e.g. Spec. ¶¶ 7–8), which describes the “display” function in such a manner as to convey that the additional element is sufficiently well-known in the art, and MPEP 2106.05(d)(II), which identifies receiving or transmitting data as conventional computer functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 2–11 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Plost et al. (U.S. 2014/0195290) in view of Ramesh (U.S. 2002/0129139).
Claim 1:  Plost discloses a task management system using mobile terminals comprising: 
a means (See paragraphs 21 and 50–60) of generating on a mobile terminal a task cue including information of instruction on a task (See paragraphs 5–6 and 31, wherein task data is generated by a worker using a mobile terminal; see also paragraph 21, wherein a mobile terminal is disclosed); 
a means (See paragraphs 21 and 50–60) of sending said task cue to a selected group of mobile terminals such that said task cue is displayed thereon (See paragraphs 24–25, wherein a task cue is sent to a group of workers); 
a means (See paragraphs 21 and 50–60) of receiving input of information, in at least one of the mobile terminals having received said task cue, that the user of the mobile terminal has undertaken the task cue (See paragraph 10, wherein a worker may acknowledge/accept a task); 
a means (See paragraphs 21 and 50–60) of receiving input of information, in the mobile terminals having generated the task cue or undertaking the task cue, that the task cue has been completed (See paragraph 10, wherein a worker may sign-off that the task has been completed); 
a means (See paragraphs 21 and 50–60) of notifying of the progress and completion of the task cue (See paragraph 10, wherein a worker may sign-off that the task has been completed); 
wherein the completed task cue is not displayed on the mobile terminals (See paragraphs 9 and 25, wherein task data and worker data is dynamically updated, and wherein displaying a schedule on a worker device implicitly removes completed tasks because such tasks are no longer scheduled).  Plost does not expressly disclose the remaining claim elements.
Ramesh discloses a means (See FIG. 1) of allowing to exchange information among the mobile terminals undertaking the same task cue (See paragraphs 67 and 10, wherein the system facilitates communications between workers, and wherein worker devices include portable phones including smart phones, cell phones, and digital phones); and 
a means (See FIG. 1) of notifying the mobile terminals of the progress and completion of the task cue (See paragraph 77, wherein event-based notifications are disclosed).
Plost discloses a system directed to managing task assignments for remote workers.  Ramesh discloses a system directed to facilitating remote worker communications.  Each reference discloses a system directed to managing tasks associated with remote workers.  The technique of facilitating the exchange of information between terminals is applicable to the system of Plost as they both share characteristics and capabilities, namely, they are directed to managing remote task performance.
One of ordinary skill in the art would have recognized that applying the known technique of Ramesh would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ramesh to the teachings of Plost would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate remote task management into similar systems.  Further, applying information exchanges between terminals to Plost would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved management.
Claim 2:  Plost discloses the task management system using mobile terminals as set forth in Claim 1, wherein said task cue includes information of area in which the task is implemented and said task cue is sent to and displayed on the mobile terminals present in the area or whose users are allocated to the area (See paragraphs 30 and 47, wherein tasks are associated with a location, and wherein tasks are sent to workers in a given geographic location; see also paragraphs 21 and 25, wherein tasks are displayed on the worker device).
Claim 3:  Plost discloses the task management system using mobile terminals as set forth in Claim 1, wherein said task cue includes information of group of users assigned with the task and said task cue is sent to and displayed on the mobile terminals whose users belong to the group assigned with the task (See paragraphs 24–25, wherein a task cue is sent to a group of workers; see also paragraphs 21 and 25, wherein tasks are displayed on the worker device).
Claim 4:  Plost discloses the task management system using mobile terminals as set forth in Claim 1, wherein said task cue includes information of required authority or competence to implement the task and said task cue is sent to and displayed on the mobile terminals whose users have the required authority or competence (See paragraphs 34–35, wherein tasks are associated with requisite skills; see also paragraphs 21 and 25, wherein tasks are displayed on the worker device).
Claim 5:  Plost discloses the task management system using mobile terminals as set forth in Claim 1, wherein said task cue includes information of degree of urgency of the task and said task cue is displayed on the mobile terminals along with the degree of urgency of the task (See paragraphs 27–28, wherein tasks are associated with a priority; paragraphs 43 and 48, wherein priority information is sent to a worker as necessary; and paragraphs 21 and 25, wherein tasks are displayed on the worker device).
Claim 6:  Plost discloses the task management system using mobile terminals as set forth in Claim 1, further comprising a means (See paragraphs 21 and 50–60) of receiving input of information, on the mobile terminals having generated and sent the task cue, of changes of the area in which the task is implemented, the group of users to be assigned with the task, the authority of the users, the competency of the users or the degree of urgency of the task (See paragraph 27, wherein task information is updated or amended throughout the day, and wherein tasks priorities implicitly change in response to task updates).
Claim 7:  Although Plost discloses functionality that allows the mobile terminals to send and receive texts, images, videos, voices or location information in a chat format (See paragraph 25), Plost does not expressly disclose the remaining claim elements.
Ramesh discloses wherein said means (See FIG. 1) of allowing to exchange information among the mobile terminals undertaking the same task cue allows the mobile terminals to send and receive texts, images, videos, voices or location information in a chat format (See paragraphs 67 and 10, wherein mobile devices are capable of chat communications, including text and voice).
One of ordinary skill in the art would have recognized that applying the known technique of Ramesh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 8:  Plost discloses the task management system using mobile terminals as set forth in Claim 1, further comprising a means (See paragraphs 21 and 50–60) of obtaining information as to how said task cue is handled by each mobile terminal and analyzing the performance of each mobile terminal in implementing the task (See paragraphs 27 and 6, wherein task performance information is monitored in order to maintain a schedule).
Claim 9:  Plost discloses the task management system using mobile terminals as set forth in Claim 2, further comprising a means (See paragraphs 21 and 50–60) of obtaining information as to how said task cue is handled by each mobile terminal and analyzing the performance in each area where the task is handled (See paragraphs 27 and 6, wherein task performance information is monitored in order to maintain a schedule, and wherein tasks are implicitly monitored with respect to a task location).
Claim 10:  Plost discloses the task management system using mobile terminals as set forth in Claim 3, further comprising a means (See paragraphs 21 and 50–60) of obtaining information as to how said task cue is handled by each mobile terminal and analyzing the performance of each group of users in implementing the task (See paragraphs 27 and 6, wherein task performance information is monitored in order to maintain a schedule).
Claim 12:  Plost discloses the task management system using mobile terminals as set forth in Claim 2, further comprising map data of places where the tasks are handled, wherein information of areas included in said task cue and/or exchanged among the mobile terminals is based on said map data (See FIG. 3 and paragraphs 40–41, wherein task information associated with map data).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Plost et al. (U.S. 2014/0195290) in view of Ramesh (U.S. 2002/0129139), and in further view of Levis et al. (U.S. 2006/0235739).
Claim 11:  As described in further detail above, Plost and Ramesh disclose the elements of claim 1.
Plost further discloses the task management system using mobile terminals as set forth in Claim 1, further comprising a means (See paragraphs 21 and 50–60) a of detecting the status of congestion in each area where the task is handled (See paragraph 30, wherein traffic and road conditions are taken into account).  Plost and Ramesh do not expressly disclose the remaining claim elements.
Levis discloses a means (See FIG. 2) of notifying the mobile terminals present in the area or whose users are allocated to the area of the status of congestion (See workers are notified of traffic conditions in a given service area; see also paragraph 69, wherein drivers receive communications via mobile phone).
As disclosed above, Plost discloses a system directed to managing task assignments for remote workers, and Ramesh discloses a system directed to facilitating remote worker communications.  Levis similarly discloses a system directed to updating a dispatch plan for delivery tasks.  Each reference discloses a system directed to managing tasks associated with remote workers.  The technique of notifying workers of congestion is applicable to the systems of Plost and Ramesh as they both share characteristics and capabilities, namely, they are directed to managing remote task performance.
One of ordinary skill in the art would have recognized that applying the known technique of Levis would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Levis to the teachings of Plost and Ramesh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate remote task management into similar systems.  Further, applying congestion notifications to Plost and Ramesh would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved management.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Cantrell et al. (U.S. 2018/0225620) discloses a system directed to managing tasks and worker assignments in a retail environment; and
Grabovski et al. (U.S. 2014/0136255) discloses a system directed to managing warehousing task assignments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623